Reversed and Remanded and Memorandum Opinion filed June 19, 2008







Reversed
and Remanded and Memorandum Opinion filed June 19, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00320-CV
____________
 
MEMORIAL HERMANN BAPTIST BEAUMONT
HOSPITAL, Appellant
 
V.
 
PATSY THOMAS, INDIVIDUALLY AND AS
INDEPENDENT EXECUTRIX OF THE ESTATE OF LESTER THOMAS, DECEASED AND ON BEHALF OF
ALL WRONGFUL DEATH BENEFICIARIES, and KIMBERLY RENEA WOOD,
Appellees
 

 
On Appeal from the 172nd District
Court
Jefferson County,
Texas
Trial Court Cause No.
A-170,875
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed January 30,
2008.
On June
10, 2008,  the parties filed a joint motion to reverse the judgment and
remand the cause to the trial court for rendition of judgment in accordance
with the parties= settlement agreement.  See Tex. R. App. P. 42.1.  The motion is
granted.




Accordingly,
the judgment is reversed and the cause remanded to the trial court for
rendition of judgment in accordance with the parties= settlement agreement.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed June
19, 2008.
Panel consists of Justices Yates, Anderson, and Brown.